 1

 2                                     UNITED STATES DISTRICT COURT

 3                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 4

 5    BIKRAM SHARMA,                                      No. 2:19-cv-1070-JAM-EFB PS
 6                        Plaintiff,
 7           v.                                           ORDER
 8    SITOA BOARD MEMBERS (ASIF
      MEHMOOD, FARHAD MUHAIUDIN,
 9    MOHAMMAD HAWARNEH, MUSHTQ
      A. KING, ZAHID KHAN),
10
                          Defendants.
11

12

13          On February 5, 2020, the magistrate judge filed findings and recommendations herein

14   which were served on the parties and which contained notice that any objections to the findings

15   and recommendations were to be filed within fourteen days. No objections were filed.

16          The court has reviewed the applicable legal standards and, good cause appearing,

17   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.

18          Accordingly, IT IS ORDERED that:

19          1. The proposed Findings and Recommendations filed February 5, 2020, are ADOPTED;

20          2. Plaintiff’s motion to remand (ECF No. 6) is denied;

21          3. Defendants’ motion to dismiss (ECF No. 4) is granted and plaintiff’s complaint is

22                dismissed without leave to amend; and

23          4. The Clerk is directed to close the case.

24
      DATED: March 24, 2020
25                                                /s/ John A. Mendez____________            _____
26                                                UNITED STATES DISTRICT COURT JUDGE
27

28
